Case 6:20-cr-00078-PGB-DCI Document1 Filed 05/20/20 Page 1 of 5 PagelD 1

ILE
Z wr Ro
CLERK, U. S. DISTRICT COURT

UNITED STATES DISTRICT COUR THODLE DISTRICT OF FLORIDA
MIDDLE DISTRICT OF FLORIDA /ACKSONVILLE, FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

v. CASE NO. 6:20-c1-73~PRI-YODOC|
18 U.S.C. § 922(0)(1)
MAX BENNETT CHAMBERS

INDICTMENT
The Grand Jury charges:
COUNTS ONE AND TWO
On or about January 28, 2019, in the Middle District of Florida, the
defendant,
MAX BENNETT CHAMBERS,
did knowingly possess a machinegun, as defined by 18 U.S.C. § 921(a)(23)

and 26 U.S.C. § 5845(b), as follows:

 

 

Count Location Machinegun
ONE Defendant’s | A non-metallic in color auto-sear device
bedroom consisting of polymer-type or acrylic body

with a sear, pivot-pin and return spring,
commonly referred to as a “drop in auto-
sear” ora “DIAS.”

 

 

 

 

 
Case 6:20-cr-00078-PGB-DCI Document 1 Filed 05/20/20 Page 2 of 5 PagelD 2

 

TWO | Defendant’s | A metallic in color auto-sear device,

car consisting of metal mounting body with a
sear, pivot-pin and return spring,
commonly referred to as a “drop in auto-
sear” or a “DIAS.”

A black 5.56 NATO caliber, AR-15 style
rife with an overall length of 34.5 inches
and a rifled barrel of approximately 16.25
inches, capable of firing fully automatic.

 

 

 

 

 

In violation of 18 U.S.C. §§ 922(0)(1) and 924(a)(2).
FORFEITURE
1, The allegations contained in Counts One and Two are
incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 922(0), the
defendant shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and
28 U.S.C. § 2461 (c), all firearms and ammunition involved in or used in the
violation.

3. The property to be forfeited includes, but is not limited to, the
following: One non-metallic in color auto-sear, one metallic in color auto-sear,
and one 5.56 NATO caliber, AR-15 style rife.

4.  Ifany of the property described above, as a result of any act or

omission of the defendant:
Case 6:20-cr-00078-PGB-DCI Document1 Filed 05/20/20 Page 3 of 5 PagelD 3

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
person;

C. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be

subdivided without difficulty;
5. The United States shall be entitled to forfeiture of substitute

property pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

ilwenin

Fareye son

MARIA CHAPA LOPEZ

   

Terry Livanos
Assistant United States Attorney

wy 1 LIS MNKX

Amanda Daniels
Assistant United States Attorney
Case 6:20-cr-00078-PGB-DCI Document1 Filed 05/20/20 Page 4 of 5 PagelD 4

oe 1 UBM Es

Roger B. Handberg
Assistant United States Attorney
Chief, Orlando Division
Case 6:20-cr-00078-PGB-DCI Document 1 Filed 05/20/20 Page 5 of 5 PagelID 5

FORM OBD-34
APR 1991 No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Orlando Division

THE UNITED STATES OF AMERICA
vs.

MAX BENNETT CHAMBERS

 

INDICTMENT

Violations: 18 U.S.C. § 922(0)(1)

 

WD

Fotepfrs thon

 

Filed in open court this 20th day of May, 2020.

Megas. Ml Chad tact _.

Alerk

 

Bail $

 

 

GPL? 863 525
